Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 1 of 14




                   EXHIBIT H
     Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 2 of 14




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS




In re EPIPEN (EPINEPHRINE                    CASE No. 2:17-md-2785
INJECTION, USP) MARKETING, SALES             CASE No. 2:17-cv-2452
PRACTICES AND ANTITRUST
LITIGATION
_________________________________

SANOFI-AVENTIS US, LLC,

     Plaintiff,
v.

MYLAN INC.; and
MYLAN SPECIALTY, L.P.,

     Defendants.




                             REBUTTAL REPORT OF
                                GARY ZIEZIULA

                   CONTAINS HIGHLY CONFIDENTIAL INFORMATION
      Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 3 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION


I.        Introduction

          1.      I have reviewed the reports of Mr. Eduardo Schur and Dr. Mary Ann Michelis dated
                  March 25, 2019, offered in response to my February 4, 2019 expert report
                  (“February 4 Report”) concerning the counterclaims asserted by Mylan Inc. and
                  Mylan Specialty, L.P. (“Mylan”) against Sanofi-Aventis US, LLC (“Sanofi”). This
                  report provides a rebuttal to the opinions offered by Mr. Schur and Dr. Michelis.
                  In preparing this rebuttal report, I considered the materials cited in Appendix A, as
                  well as the materials I considered in preparing my February 4 Report and my report
                  dated March 25, 2019.

II.       Rebuttal to Mr. Schur’s Report

          Sanofi’s Unsupported Comparative Marketing Claims

          2.      In my February 4 Report, I discussed Sanofi’s communications with the FDA
                  concerning the appropriate design and use of an Auvi-Q preference study in the
                  promotion and marketing of Auvi-Q® (“Auvi-Q”). Mr. Schur does not dispute the
                  key takeaway from those communications: The FDA expressly told Sanofi that it
                  could rely on the study only to say that patients preferred Auvi-Q’s size, shape and
                  method of instruction, but that the study would not provide a basis for Sanofi to
                  make broader claims of patient preference or to claim that patients found Auvi-Q
                  easier to carry, easier to use, easier to follow instructions, or that patients would be
                  more likely to carry it.1

          3.      Mr. Schur asserts in his summary of opinions that he believes Sanofi’s
                  “promotional materials . . . were appropriately tailored to the results of the study.”2
                  But my February 4 Report primarily addresses the promotional messaging deployed
                  by Sanofi, not just Sanofi’s written promotional materials. Mr. Schur largely
                  ignores the evidence of that messaging.

          4.      Mr. Schur states in his summary of opinions that “none of the alleged isolated
                  incidents” described in my report “suggest a widespread practice of improper
                  promotional claims.”3 But I did not see only isolated incidents of patient preference
                  claims, rather, I was struck by the number of examples I saw of promotional claims
                  not supported by the preference study – in particular the fact that there were
                  examples not only at the representative and account manager level, but examples
                  from senior leadership as well. I based my conclusion that Sanofi’s practices were
                  widespread on the numerous examples I saw in the documents of Sanofi deploying

1
 Parker Ex. 5 (Sanofi communication with FDA); Parker Ex. 9 (Sanofi Presentation: Auvi-Q Drug/Device
& Adequate Evidence), Slide 19.
2
    Schur Report Paragraph 12.
3
    Schur Report Paragraph 9.


                                                     2
      Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 4 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                  messages in its promotion of Auvi-Q that Auvi-Q was preferred by patients, and
                  that it was easier to carry and easier to use.4

          5.      For example, in my February 4 Report, I expressed my concern that Sanofi’s
                  President of North America, Anne Whitaker, stated publicly at the time of Auvi-
                  Q’s launch that “Auvi-Q is more patient friendly than Mylan’s rival product
                  EpiPen”—an unsupported comparative claim. I explained based on my many years
                  of experience as a pharmaceutical executive that, if a senior leader such as Ms.
                  Whitaker failed to set the right tone at the top by making such a claim, it is not
                  surprising to see such claims being made throughout the organization. I also
                  explained why it is significant to see a catch phrase such as that patients
                  “overwhelmingly prefer” Auvi-Q, being used throughout the organization. Mr.
                  Schur completely ignores these discussions.

          6.      Rather than address my point about tone from the top, Mr. Schur, who does not
                  have senior leadership experience at a pharmaceutical company, devotes a section
                  of his report to Sanofi’s formal legal and regulatory compliance policies and
                  processes, which misses the point. I did not undertake a full review of Sanofi’s
                  compliance program, nor do I doubt that a large organization such as Sanofi had a
                  compliance program and a promotional review process in place. But discussions
                  outside of the formal compliance and regulatory review process – including in press
                  quotes and at sales trainings and in day-to-day discussions with the brand team or
                  leadership – play an extremely important part in setting the tone for marketing the
                  brand. Sanofi’s compliance program may have been robust, but comparative
                  marketing messages were nonetheless frequently being made by leadership,
                  account executives, and sales representatives alike, beyond isolated incidents.

          7.      Mr. Schur criticizes my discussion of ATU studies and message recall trackers.5 I
                  understand that ATUs and message recall trackers are different instruments, but
                  they go hand-in-hand in the pharmaceutical industry, and both are relied upon by
                  companies to assess what’s happening in the field. Mr. Schur does not dispute that
                  “message recall” trackers are regularly relied upon by pharmaceutical companies
                  to determine what messages the sales force is deploying in the field, and to assess
                  whether those messages are impacting physician and/or consumer choices. Sanofi
                  itself acknowledges as much in its own documents. Sanofi’s message recall reports
                  state that the “key objectives” of the message recall surveys include “determin[ing]
                  the messages that physicians are hearing from Sanofi representatives about Auvi-



4
  See, for example, paragraphs 8-10 and footnotes 8-20, below, footnotes 8-18 of my February 4 Report,
and documents MYEP01318668 (Sanofi rep in Florida left handwritten note calling Auvi-Q “a more user
friendly epinephrine auto injector”); MYEP01318688 (Sanofi rep left homemade sheet claiming “It is
thought that Auvi-Q may improve appropriateness of epinephrine”); MYEP00872996 (Mylan district
manager reports Sanofi rep was “giving misinformation about Epipen” at a dinner in New York).
5
    Schur Report Paragraphs 32-24.


                                                   3
      Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 5 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                 Q” and “monitor[ing] the impact of these messages on brand perceptions and
                 prescribing intent.”6

          8.     Mr. Schur asserts that I formed my opinions based on a “single survey.”7 That is
                 incorrect. I reviewed numerous message recall trackers, ATU reports, and other
                 market research in Sanofi’s documents and formed my opinions about Sanofi’s
                 widespread promotional practices based on the totality of information I reviewed.
                 References to comparative sales messaging appeared constantly in these
                 documents. For example, I reviewed two waves of Auvi-Q message recall tracking
                 surveys undertaken by Sanofi in 2013, in April and October.8

                                                                            ”9 As discussed in my
                 report, the aided recall of comparative claims reported in Wave 1 is even higher.
                 For the Wave 2 report, I was able to review the actual verbatim responses from
                 physicians, which are chock full of comparative claims.10 Indeed, in nearly every
                 document I reviewed that included direct verbatim responses from physicians
                 memorializing the messages they recalled from the Sanofi sales force, comparative
                 claims appeared.11 I also reviewed several Brand Impact studies, which also
                 contained message recall analysis that showed physicians recalled messaging about
                 the preference study.12 Once again, these are just examples of the references I saw
                 to comparative claims in the documents I considered, which taken together led me
6
 SAN-EPI-0095078 (Sanofi Auvi-Q Message Recall Tracker Report (W1 2013)) (April 2013); SAN-EPI-
0032713 (Sanofi Auvi-Q Message Recall Tracker Report (W2 2013)) (October 2013).
7
    Schur Report Paragraph 31(C).
8
 SAN-EPI-0095078 (Sanofi Auvi-Q Message Recall Tracker Report (W1 2013)) (April 2013); SAN-EPI-
0032713 (Sanofi Auvi-Q Message Recall Tracker Report (W2 2013)) (October 2013).
9
 SAN-EPI-0095078 (Sanofi Auvi-Q Message Recall Tracker Report (W1 2013)) (April 2013) at Slide
13.
10
  SAN-EPI-0277608 (Auvi-Q Message Recall Study W2’13 - Raw verbatim data for open-ended
questions); see also SAN-EPI-0032713 (Sanofi Auvi-Q Message Recall Tracker Report (W2 2013) at
Slide 27

11
     SAN-EPI-0083095 (Auvi-Q Brand Impact Analysis March 2015), Slide 13 (Unaided Message Recall)

                                             and
                          ; SAN-EPI-0081008 (Auvi-Q Brand Impact Analysis May 2015), Slide 13

                  SAN-EPI-0220969 (Sanofi Auvi-Q R3M_Dec14 to R3M_Mar15.xlsx)


12
  SAN-EPI-0468859 (Auvi-Q Brand Impact Analysis December 2014); SAN-EPI-0083095 (Auvi-Q
Brand Impact Analysis March 2015); SAN-EPI-0081008 (Auvi-Q Brand Impact Analysis May 2015);
SAN-EPI-0080704 (Auvi-Q Brand Impact Analysis June 2015); SAN-EPI-0078858 (Auvi-Q Brand
Impact Analysis August 2015).


                                                  4
      Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 6 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                  to conclude that the specific use of these promotional claims that we see in the field
                  were not isolated incidents.

          9.      Mr. Schur states that he found “no mention of comparative claims in recalled
                  messages” when he conducted his own review of Sanofi’s ATU reports.13 This
                  statement is misleading because several of the ATU studies that Mr. Schur cites are
                  Consumer ATUs, i.e. surveys of caregivers and patients. Caregivers and patients
                  are not detailed by sales reps and would not be on the receiving end of comparative
                  messaging by Sanofi’s sales force. The Physician ATUs that Mr. Schur reviewed,
                  which are surveys of allergists, pediatricians, and primary care physicians, certainly
                  do mention comparative claims. For example, Sanofi conducted two waves of
                  Physician ATU Tracking Market Research in 2013, three waves in 2014, and three
                  waves in 2015. As Mr. Schur point out, the ATU reports focus on numerous aspects
                  of brand awareness and devote minimal attention to message recall, but even still
                  comparative claims are directly referenced in most of the reports.

                  a)     The Wave 1 Physician ATU Report from May 2013 found not only that one
                         of most recalled messages from Auvi-Q reps was

                                                                                     14
                                                                                          The Wave 2
                         Report from 2013 did not track message recall.15
                  b)     The Wave 1, 2, and 3 Physician ATU Reports from 2014

                                                                                     .16 A working
                         draft of the Wave 3 Report provided examples of unaided “main message”
                         verbatims including the message that
                                                      ”17 And the report concluded that

                                                           ”18




13
     Schur Report Paragraph 13.
14
     SAN-EPI-0158511 (Physician ATU Research June 2013).
15
     SAN-EPI-1212218 (Physician ATU Research November 2013).
16
 SAN-EPI-0091515 (Physician ATU Research May 2014), Slide 40; SAN-EPI-0088510 (Physician ATU
Research August 2014), Slide 15, SAN-EPI-0087111 (Physician ATU Research October 2014), Slide 15.
17
     SAN-EPI-0087325 (Physician ATU Research October 2014), Slide 20.
18
     SAN-EPI-0087325 (Physician ATU Research October 2014), Slide 40.


                                                    5
      Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 7 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                  c)      The Wave 2 and 3 Physician ATU Report from 2015 likewise included
                                                                as an aided message tested by
                          Sanofi and recalled by physicians.19



          10.     Mylan’s own ATU Reports also show physicians recalling comparative messaging
                  by Sanofi sales representatives.20

          11.     Mr. Schur ignores the evidence showing that Sanofi representatives relied on the
                  preference study to make broad preference claims. Instead of addressing this
                  evidence, Mr. Schur engages in an irrelevant discussion of Key Performance
                  Indicators (KPIs).21 KPIs are used in various business units as a way to tangibly
                  measure progress towards goals. In the marketing space, KPIs typically include
                  measurable data points such as brand awareness and willingness or intent to
                  prescribe — metrics that tend to indicate progress towards more sales.
                  Pharmaceutical companies sometimes track specific message recall as a KPI but
                  not always. I disagree with Mr. Schur’s argument that Sanofi’s decision not to
                  include “brand message recall” as a KPI somehow evidences that Sanofi had no
                  intent to deploy comparative messages in the field. That Sanofi deemed “brand
                  message recall” an “additional” data point to be tracked, rather than a KPI, does not
                  in my experience indicate anything one way or the other about Sanofi’s use of or
                  intention to use any particular promotional message in the field.

          12.     Mr. Schur comments that the recalled messages he reviewed did not compare Auvi-
                  Q to the EpiPen® Auto-Injector (“EpiPen”).22 It is important to note, however, as
                  discussed in more detail later in this report, that a comparative claim need not
                  mention a competing product, which Sanofi’s James Parker acknowledged at his
                  deposition.23

          13.     Mr. Schur criticizes me for looking at “aided” message recall. While scholars may
                  debate the appropriate use of aided recognition, brand teams and senior leadership
                  at pharmaceutical companies regularly rely on both aided and unaided recall

19
  SAN-EPI-0200861 (Physician ATU Research August 2015), Slides 63, 64, 77; SAN-EPI-0197629
(Physician ATU Research October 2015), Slide 76.
20
     MYEP00647083 (Mylan ATU Wave 5, 2013), Slide 61

                                                                    MYEP00646681 (Mylan ATU 2014),
Slide 14
                         MYEP01046788 (Mylan ATU Wave 8, 2015), Slide 51

21
     Schur Report Paragraph 34.
22
     Schur Report Paragraph 34.
23
     Parker Deposition Transcript pp. 32-34 and 99-100 (explaining that




                                                     6
      Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 8 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                  responses to determine what messages are being deployed in the field and what
                  impact those messages are having. With regard to Mr. Schur’s discussion of the
                  statistical significance of one of the message recall studies that I cited in my report,
                  he again ignores that it was the totality of the documentation I reviewed that led me
                  to conclude that preference claims were being made by Sanofi on a widespread
                  basis, not one particular statistic or aided message recall report. Moreover, even if
                  Mr. Schur believes that only unaided recall statistics should be considered, which I
                  do not agree with, he ignores that unaided message recall research likewise show a
                  common practice of Sanofi making comparative claims.24

                  Other Comparative Claims

          14.     Mr. Schur takes issue with my discussion of other comparative claims that Sanofi
                  made in its promotion of Auvi-Q.25 He mischaracterizes my report by insisting that
                  my discussion is limited to “three isolated incidents.” I discuss in Section C(ii) of
                  my February 4 Report three additional types of comparative claims that Sanofi
                  appears to have made on a regular basis, not three isolated incidents.

          15.     As to Mr. Schur’s specific comments concerning each of the three types of
                  comparative marketing claims: Mr. Schur first criticizes my reliance on a Mylan
                  competitive intelligence report that reported that a Sanofi sales representative told
                  a physician in Texas that Auvi-Q could withstand higher temperatures because, in
                  Mr. Schur’s opinion, “a competitive intelligence report by a rival company is not a
                  reliable source for exact information about sales representatives’ statements.”26 I
                  disagree. Pharmaceutical companies routinely rely on competitive intelligence
                  reports from their sales reps to determine what messages competitors are deploying
                  in the field and to react accordingly. The field force is a pharmaceutical company’s
                  eyes and ears on the ground with the closest relationships to the physicians, and
                  provides real-time data. Field force reports are especially helpful in identifying
                  broad marketing messaging, because having feedback from reps from various
                  regions in the country substantiating similar messages indicates that the same
                  message is being spread and heard throughout the country.

          16.     Mr. Schur next suggests that Sanofi’s marketing of Auvi-Q as the “first and only”
                  EAI device with “a retractable needle mechanism designed to prevent accidental


24
  SAN-EPI-0091515 (Physician ATU Research May 2014), Slide 79
                                                      ; SAN-EPI-0087111 (Physician ATU Research
October 2014), Slide 20 (Unaided Message Recalled:
                        ; SAN-EPI-0083095 (Auvi-Q Brand Impact Analysis March 2015), Slide 13
(Unaided topics include comparative messages); SAN-EPI-0220969 (Sanofi Auvi-Q R3M_Dec14 to
R3M_Mar15.xlsx) (unaided verbatims include comparative messages); SAN-EPI-0277608 (Auvi-Q
Message Recall Study W2’13 - Raw verbatim data for open-ended questions) (same).
25
     Schur Report Paragraphs 41-44.
26
     Schur Report Paragraph 42.


                                                     7
      Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 9 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                   needle sticks” is not a comparative claim because it “does not even mention
                   EpiPen.”27 That is incorrect. A marketing claim does not need to directly reference
                   a rival product to be considered a comparative claim. Sanofi’s James Parker
                   acknowledged this at his deposition: “you can make a comparative claim, by saying
                   . . . the only one. . .. [T]hat implies that everybody else’s doesn’t, the implication
                   there being it’s a comparative claim.”28 Especially where Sanofi’s sales
                   representatives were telling physicians that EpiPen products cause accidental
                   injections and lacerations,29 Sanofi’s claim that Auvi-Q was the “first and only”
                   EAI device with a retractable needle would certainly imply that Auvi-Q was safer
                   and less likely to cause needle sticks than EpiPen, which is a claim that, as far as I
                   know, was not supported by scientific data.

          17.      Mr. Schur also claims that Sanofi’s marketing of Auvi-Q “based on the fact that
                   many patients do not carry their EAI device all of the time” would be consistent
                   with industry standard practices, and the data available to Mylan and Sanofi.30 First,
                   as I mentioned in my report, the data that Sanofi relied on in promoting Auvi-Q
                   would be more accurately summarized as demonstrating that the majority of
                   patients carry their EAI device most of the time. Second, I am aware of no real-
                   world evidence suggesting that patients would be prone to carry Auvi-Q more often
                   than EpiPen, and the problem with the marketing claims deployed by Sanofi is that
                   they suggest otherwise. Sanofi’s James Parker acknowledged this at his deposition:
                   When asked whether Sanofi sales reps could say that



                                                                       .31 And Sanofi’s national account
                   representative, Keith Wade, confirmed at his deposition that, by relying on the
                   surveys that indicated that patients did not carry their EAI devices, he “absolutely”
                   intended to imply that Auvi-Q would be used and carried more frequently than
                   EpiPen.32 Making a claim that patients would be more prone to carry Auvi-Q than
                   EpiPen, without real-world data to back it up, would not be consistent with industry
                   best practice.




27
     Schur Report Paragraph 43.
28
     Parker Deposition Transcript p. 34.
29
  MYEP00677384 (Mylan Competitive Intelligence Update (Week Ending 4-19-13) at 17 (“Auvi-Q reps
continue to share stories about providers that ‘accidentally’ injected a real EPIPEN® auto-injector into
their thumb or hand during demonstrating its use”).
30
     Schur Report Paragraph 44.
31
     James Parker Deposition Transcript pp. 62-63.
32
     Keith Wade Deposition Transcript pp. 72-73.

                                                     8
     Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 10 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION


          Sanofi’s New EpiPen Marketing Claims

          18.     In my report, I explained that I saw numerous instances of Sanofi promoting Auvi-
                  Q as the “new EpiPen” and indications that Sanofi knew consumers would be
                  predisposed to confuse the two products. Mr. Schur ignores most of this discussion.
                  Instead, he mischaracterizes my opinion by stating that I seemed “particularly
                  troubled” by Sanofi’s use of search term optimization. I never suggested in my
                  report that pharmaceutical companies do not use search term optimization or that
                  there is anything inherently wrong with running advertisements in response to
                  search terms linked to competitive products. But here, taken together with field
                  intelligence reports and reports from physician’s offices indicating that “New
                  EpiPen” messages were being spread in numerous regions throughout the country,
                  the fact that the brand team also knew that “New EpiPen” search term was a key
                  term that could attract consumes indicates a concerted effort to capitalize on
                  consumer confusion about this term.

          Unfair Competition in the Form of Kickbacks

          19.     Mr. Schur asserts that “[a]fter reviewing a single email,”33 I opined that Sanofi
                  failed to terminate a Sanofi sales representative who offered a cash payment to a
                  physician in exchange for Auvi-Q prescriptions.            That is incorrect and
                  mischaracterizes my opinion. I did review an email from a Mylan sales
                  representative, but I also reviewed the deposition testimony of Mylan’s National
                  Sales Director, Jay York, who explained that a district sales manager brought this
                  incident to his attention and that Mylan received feedback from both a Mylan sales
                  rep and the physician’s office that the Sanofi rep was transferred rather than
                  terminated.34 It is my opinion, as explained in my report, that standard industry
                  practice would have been to terminate any sales representative who engaged in this
                  conduct, and that a company’s failure to do so would reflect a poor culture of
                  compliance.

III.      Rebuttal to Dr. Mary Ann Michelis’s Report

          20.     In her report, Dr. Michelis takes issue with my statement that pharmaceutical sales
                  representatives have a significant impact on convincing physicians to consider
                  prescribing certain drugs as being the right therapy for patients with certain
                  diseases.35 Dr. Michelis says she uses scientific journals to learn about new
                  pharmaceutical products, and that scientific data would be most important to her as
                  a source of pharmaceutical information.36 Although that may be true for Dr.
                  Michelis personally, and perhaps for specialists like Dr. Michelis who are affiliated

33
     Schur Report Paragraph 45.
34
     Jay York 30(b)(6) Deposition Transcript at p. 30-31.
35
     Michelis Report Paragraph 8.
36
     Michelis Report Paragraph 5.

                                                      9
     Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 11 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                  with academic institutions and have teaching responsibilities, in my years of
                  experience in the industry, physician detailing and persuasive messaging by
                  pharmaceutical sales teams frequently results in increased prescriptions, especially
                  by physicians who do not have regular access to grand rounds or journal clubs.

          21.     In addition, pharmaceutical executives would not spend millions of dollars on sales
                  force detailing in my experience, including salary and benefits for sales force
                  personnel, if we were not confident that it would make a difference. For example,
                  Pew Charitable Trusts reports $27 billion being spent on drug promotion in 2012,
                  $15 billion of which was spent on detailing.37

          22.     As to the impact of sales force calls on Auvi-Q prescriptions specifically, Sanofi’s
                  own research led Sanofi to conclude that sales force detailing had a positive impact
                  on Auvi-Q market share. For example, Sanofi conducted a marketing mix study
                  for the two-year period between August 2013 and July 2015 that

                                     38
                                          Sanofi recommended employing

                                                          In July 2015, Sanofi also charted Auvi-Q
                                                          39

                  sales calls compared to target market share trends for the first six months of the
                  year, concluding that
                                  ”40

          23.     Dr. Michelis also states in her report that it is “well known” that patients do not
                  always carry their EAI device as recommended.41 That may be true, but for the
                  same reasons I state above in response to Mr. Schur’s similar discussion, this misses
                  the point of my report that the problem with Sanofi’s marketing claims was in the
                  suggestion that patients would be more likely to carry Auvi-Q.

          24.     My opinions expressed herein are based on the material I reviewed to date. I reserve
                  the right to modify, amend, or supplement my analysis and opinions if additional
                  information becomes available to me.




37
  https://www.pewtrusts.org/en/research-and-analysis/fact-sheets/2013/11/11/persuading-the-prescribers-
pharmaceutical-industry-marketing-and-its-influence-on-physicians-and-patients
38
     SAN-EPI-0068327 (Auvi-Q Marketing Mix Model, September 2015), Slide 10.
39
     SAN-EPI-0068327 (Auvi-Q Marketing Mix Model, September 2015), Slide 2.
40
     SAN-EPI-0214085 (Auvi-Q Calls vs. Target Share Trends YTD Ending 7/17/15).
41
     Michelis Report Paragraph 17.

                                                     10
  Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 12 of 14


CONTAINS HIGHLY CONFIDENTIAL INFORMATION




                                           11
  Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 13 of 14




                              APPENDIX A
                   ADDITIONAL MATERIALS CONSIDERED

Bates-Numbered Documents
IMP-0000977                MYEP01050529              SAN-EPI-0689486
IMP-0001006                MYEP01124214              SAN-EPI-0689494
IMP-0001038                MYEP01180987              SAN-EPI-0689809
KALEO-00006134             MYEP01318668              SAN-EPI-0691534
KALEO-00006135             MYEP01319420              SAN-EPI-0691536
KALEO-00007551             MYEP01319518              SAN-EPI-0691569
MYEP00095228               MYEP01322673              SAN-EPI-0697937
MYEP00096557               MYEP01322679              SAN-EPI-0698010
MYEP00118416               SAN-EPI-0005146           SAN-EPI-0698552
MYEP00119242               SAN-EPI-0068327           SAN-EPI-0699296
MYEP00119576               SAN-EPI-0008510           SAN-EPI-0765933
MYEP00140812               SAN-EPI-0012803           SAN-EPI-0921400
MYEP00140813               SAN-EPI-0097951           SAN-EPI-0954784
MYEP00140817               SAN-EPI-0144235           SAN-EPI-0962121
MYEP00457913               SAN-EPI-0144239           SAN-EPI-0962122
MYEP00612335               SAN-EPI-0198071           SAN-EPI-1031103
MYEP00612338               SAN-EPI-0214085           SAN-EPI-1204458
MYEP00646681               SAN-EPI-0233173           SAN-EPI-1207543
MYEP00647083               SAN-EPI-0297235           SAN-EPI-1207552
MYEP00677384               SAN-EPI-0311155           SAN-EPI-1207556
MYEP00717962               SAN-EPI-0380296           SAN-EPI-1224836
MYEP00740408               SAN-EPI-0380300
MYEP00872996               SAN-EPI-0380305
MYEP01033504               SAN-EPI-0380723
MYEP01046788               SAN-EPI-0380724
MYEP01050522               SAN-EPI-0591675
MYEP01050527               SAN-EPI-0672067
MYEP01050528               SAN-EPI-0688283
  Case 2:17-md-02785-DDC-TJJ Document 2298-8 Filed 01/16/21 Page 14 of 14




Other Material
Pew Charitable Trusts, Fact Sheet, Persuading the Prescribers: Pharmaceutical Industry
Marketing and its Influence on Physicians and Patients, November 11, 2013
Jenni Romaniuk et al., Brand and Advertising Awareness: A Replication and Extension of a
Known Empirical Generalisation, Australasian Marketing Journal, vol. 12 no. 3 (2004)
Surendra N. Singh et al., Recognition Versus Recall as Measures of Television Commercial
Forgetting, Journal of Marketing Research, vol. 25 no. 1 (1988)
